DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Priority
This application was filed on August 13, 2020 and claims priority to Provisional Patent Application No. 62/887,461 filed on August 15, 2019.

Information Disclosure Statement
The IDS dated 20 October 2020 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Objection to the Title / Specification
The title begins with the word “Novel”.  See MPEP 606: “The words listed below are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention”.  “Novel” is one of the listed words.
The Examiner suggests deleting “novel” from the title.
The Specification is objected to on the same grounds since it begins with the same title.
Status of the claims
Applicant’s original claims dated 13 August 2020 are acknowledged.  
Claims 1-11 are pending and rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “an agent capable of increasing cell surface expression of GRP78”.  
Claim 3 recites the limitation “an agent capable of increasing soluble prostate apoptosis response 4 (Par- 4)”.  
Claims 3-6 do not further define the agent capable of increasing cell surface expression of GRP78.
Claims 5-6 do not further define the agent capable of increasing soluble prostate apoptosis response 4 (Par- 4).

The two “agents” are defined according to a functional limitation which requires a substance having a structure which results in an increase of either of GRP78 or Par-4.
Applicant’s disclosure does not provide sufficient written description to support these functional limitations.
See MPEP 2163 II. A. 3. (a) (ii) with regards to the requirements for descriptive support and for functional limitations of generically described entities:
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”
“A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”

In the present instance compounds which function to increase either of (i) cell surface expression of GRP78 or (ii) soluble prostate apoptosis response 4, suitable for use in the claimed method, are described only according to particular embodiments in the instant specification.  See paragraphs 13-14 of the specification.  The only described agent capable of increasing cell surface expression of GRP78 is Crizotinib.  The only described agents capable of increasing soluble prostate apoptosis response 4 are the closely related compounds chloroquine and hydroxychloroquine.  No other compounds with a structure resulting in the required properties are described.
These particular compounds are not considered representative of the entire genus of possible compounds with the required functionalities and there is no description of any particular structure-function relationships of compounds with the functional activities suitable for use in the claimed method. 
There is no art-recognized known correlation between function and structure for increasing cell surface expression of GRP78.  See for example Raiter (Oncotarget 2014, 5, 11452, IDS) which describes the antitumor compounds doxorubicin and tunicamycin as having this functional activity (abstract).  These agents are completely different in structure and anticancer mechanism from those described by Applicant.  The Raiter disclosure describes that these compounds induce cellular stress which results in the expression of GRP78.  The chemical structures of crizotinib, doxorubicin and tunicamycin are divergent and they each have different mechanisms of inducing cellular stress resulting in expression of GRP78. 
Similarly, there is no art-recognized known correlation between function and structure for increasing Par-4.  See Burikhanov (Cell 2009, 138, 377, IDS).  The reference describes that exposure to ER stress inducing agents leads to Par-4 secretion (abstract).  The agents TG, TU and TRAIL were described at page 355 as increasing Par-4.  See also Burikhanov (Nat Chem Biol 2014, 10, 924–926) which describes a series of 3-aryl-substituted quinoline compounds (arylquins) with the functional activity. The chemical structures of the arylquin, TG, TU and TRAIL substances are divergent from the chloroquine and hydroxychloroquine substances described by Applicant and they each have different mechanisms of inducing stress resulting in Par-4 secretion. 

Therefore, Applicant’s description of crizotinib or chloroquine and hydroxychloroquine are not representative of all the possible species of either genus of “an agent capable of increasing cell surface expression of GRP78” or “an agent capable of increasing soluble prostate apoptosis response 4 (Par- 4)” as recited in the claims.  
To summarize, there is a lack of descriptive support since the claims recite a functional limitation and: (i) the provided species are not sufficiently representative of the genus of compounds having such function, (ii) multiple other species with the function are known in the art with completely different structural features and (iii) there is no art-recognized structure-function relationship for compounds with the functional activities.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the effective amount of Crizotinib is about 10mg/kg, and the effective amount of chloroquine is about 25mg/kg”.  Claim 11 depends from claim 10 which requires that “the drug resistant cancer cell is in a subject”.  Claim 10 depends indirectly from claim 1.  With respect to the “effective amount” these claims require “contacting the drug resistant cancer cell with an effective amount” (see claims 1 and 3).  As written, the cell must be contact with the effective amount.  However, in claim 11, the cell resides within a subject.  The scope of the claim is not distinct since it is not clear whether the effective amounts of “about 10mg/kg” and “about 25mg/kg” are those which must come into contact with the cell or whether these amounts are those which are dosed to the subject.  For example, in order to contact the cancer cell with an amount of 10mg/kg a much higher amount would need to be dosed to the subject since not all of the dose reaches the cell in view of pharmacokinetics, etc.

The Examiner suggests that Applicant consider amending the claim to clearly indicate that the amount is that which is dosed to the subject.  For example, as in “the amount of Crizotinib dosed to the subject is about 10mg/kg, and the amount of chloroquine dosed to the subject is about 25mg/kg”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (OncoImmunology 2019, 8, e1596652).  The reference was first published online on 13 Apr 2019.
Liu discloses a method which reads on the rejected claims.
See for example the paragraph spanning pages 1-2, reproduced in relevant part below:
“we evaluated the capacity of crizotinib to improve the therapeutic efficacy of cisplatin, a classical chemotherapeutic widely used for the treatment of NSCLC, which lacks the capacity to induce ICD. In conditions in which cisplatin or crizotinib alone failed to exert significant therapeutic effects, the combination of both agents caused a synergistic tumor growth reduction.”

Thus, the cancer cells treated were “drug resistant” at least since treatment with cisplatin alone had no therapeutic effect.  The cancer cells were sensitized to chemotherapy at least since the combination of both agents caused a synergistic tumor growth reduction.  The cancer cells were contacted with “an effective amount of an agent capable of increasing cell surface expression of GRP78” wherein the agent is crizotinib according to claim 2.  Crizotinib possesses all the structure necessary to perform the recited function.  An “effective amount” of crizotinib was used at least since tumor growth reduction occurred when it was administered together with cisplatin.

[2] Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji (Cancer Biology & Therapy 2014, 15, 570-577).
Ji discloses a method as claimed.  See, for example, lines 9-21 of column 1 of page 573:

    PNG
    media_image1.png
    367
    593
    media_image1.png
    Greyscale

See also the “Animal Experiments” section on page 576 describing the method in more detail.
The reference discloses a method, wherein both crizotinib and chloroquine are administered to a mouse subject, to sensitize drug-resistant lung cancer cells to chemotherapy.  
The limitations of claims 1-10 are met by the disclosed method:
Crizotinib is an agent capable of increasing cell surface expression of GRP78.  Crizotinib possesses all the structure necessary to perform the recited function.  Chloroquine is an agent capable of increasing soluble Par-4.  Chloroquine possesses all the structure necessary to perform the recited function.
The cancer cells are “drug resistant” at least since they are defined as crizotinib-resistant.  The cancer cells were sensitized to chemotherapy at least since the combination of crizotinib and chloroquine suppressed the growth of the drug-resistant tumors.  
The cancer cells were contacted with “an effective amount of an agent capable of increasing cell surface expression of GRP78” wherein the agent is crizotinib.  An “effective amount” of crizotinib was used at least since tumor growth suppression occurred when it was administered together with chloroquine.
The cancer cells were contacted with “an effective amount of an agent capable of increasing soluble prostate apoptosis response 4” wherein the agent is chloroquine.  An “effective amount” of chloroquine was used at least since tumor growth suppression occurred when it was administered together with crizotinib.

Regarding claim 11, the reference is silent as to the effective amounts of crizotinib and chloroquine which contacted the drug resistant cancer cells.  The reference however discloses that once daily (qd) doses of 100 mg/kg crizotinib and 50 mg/kg chloroquine were administered to the subjects in which the tumor cells resided.  It is asserted that, significantly less than the amounts dosed, contact the tumor cells in this experiment.  For example, oral and intraperitoneal dosage of crizotinib and chloroquine respectively, leads to substantial amounts of metabolic and/or non-metabolic elimination of the substances before any contact with the implanted cancer cells occurs. Additionally, permeability into the compartment containing the cells, limits the transport of the substances into contact with cancer cells, etc.  The Examiner asserts that the amounts actually coming into contact with the cells are about 10 mg/kg and 25 mg/kg according to claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625